DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 9-14 are pending.
Claims 1-6 and 9-14 are rejected.
Claims 7-8 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
 
Response to Amendment/Arguments
Rejection of claims 1-6 and 9-14 under 35 U.S.C. 103 as being unpatentable over Arretz (US 4,943,662) alone or in view of Loev et al. (US 3,069,472) and Porchey et al. (US 3,803,260)
The amendment to claim 1 (in a reactor), filed July 21, 2022 is sufficient to overcome this rejection.
 
Rejection of claims 1-6 and 9-14 under 35 U.S.C. 103 as being unpatentable over Matson et al. (US 2012/0035291 A1) in view of Cazaux et al. (US 2014/0235807 A1) and Porchey et al. (US 3,803,260)
The amendment to claim 1 (that is a resin), filed July 21, 2022 is sufficient to overcome this rejection.  However, Cazaux et al. disclose that the sulfhydration reaction is advantageously carried out in the presence of a heterogeneous acid catalyst (paragraph 0031) and Arretz disclose that at least one heterogeneous acid catalyst for the sulfhydration reaction includes sulfonated acid resins (see column 2, lines 25-48).  
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. 
The Applicants argue that nothing in paragraphs 29-35 that follow paragraph 28 of Cazaux give any indication that any other (i.e., anti-Markovnikov) products are generated. 
The argument is not persuasive. The disclosure in paragraph 0028 of Cazaux is a general teaching about the sulfhydration reaction and does not exclude the obtainment of different sulfhydration products based upon the different polyenes that may be reacted.  Thus, when Matson carries out the sulfhydration reactions on the same polyenes as the applicants, then the ordinary skilled artisan would reasonably expect the prior art to obtain the same products as applicants.  In particular, since Cazaux disclose in paragraph 0035 that at the end of the sulfhydration step, the mercaptoesters (sulfhydration product) can be obtained in the form of mixtures of isomers (primary, secondary and/or tertiary mercaptans).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arretz (US 4,943,662) in view of Cazaux et al. (US 2014/0235807 A1), Loev et al. (US 3,069,472) and Porchey et al. (US 3,803,260).
Arretz discloses a process for preparing dithiols (polythiols) comprising photochemically reacting a tertiary mercaptan (at least one sulfhydryl donor compound) with a nonconjugated diene (at least one polyene) having at least 5 carbon atoms, preferably 5 to 20 carbon atoms, to form a di-(tertiary-alkylthio)alkane (see column 2, lines 63-68; column 3, lines 1-7; column 4, lines 6-26; the Examples and claims 1 and 10-18).  The photochemical addition is carried out by irradiation of the reaction mixture at wavelengths sufficient to obtain radical initiation (see column 3, lines 1-7).   The di-(tertiary-alkylthio)alkane is reacted with excess hydrogen sulfide (at least one sulfhydryl donor compound) in the presence of at least one heterogeneous acid catalyst to form a dithiol having 5 to 20 carbon atoms and the tertiary mercaptan starting material (see column 1, lines 5-7; column 1, line 52 to column 2, line 23 and claims 1, 6-8).    The final dithiol is separated by distillation with recycle of the tertiary mercaptan (see column 2, lines 52-57).   Examples of the claimed at least one polyene as required by claims 2-4 are disclosed at column 4, lines 12-15.  At least one of the radical initiators includes a thermal initiator  as required by claim 5 (see column 3, lines 9-13).  To improve the yield and productivity of the reaction, the photochemical reaction may be further carried out in the presence of a specific catalyst (at least one radical initiator as required by claim 6) comprising either an aromatic ketone in association with an organic phosphite or an organic phosphine, or comprising certain derivatives of acetophenone (see column 3, line 9 to column 4, line 5).  The at least one heterogeneous acid catalyst for the sulfhydration reaction includes sulfonated acid resins (see column 2, lines 25-48).  The process is carried out in the absence of a solvent as required by claim 9 (see Detailed Description of the invention and Examples).  The photochemical addition is carried out by irradiation of a liquid mixture of the nonconjugated diene and an excess of the tertiary mercaptan  (see column 3, lines 1-7).     The irradiation is ultraviolet radiation having a wavelength ranging between 200 to 400 nm as required by claims 13 and 14 (see column 3, lines 1-7 and the Examples ).     
Arretz differs from the instant claims in that Arretz do not disclose simultaneously carrying out the radical sulfhydration reaction of said at least one polyene with the acid-catalyzed sulfhydration reaction of said at least one polyene in one reactor. However, Arretz discloses that the photochemical addition and sulphydrolysis may be carried out continuously, which is within the meaning of the term “simultaneous” as disclosed in paragraph 0044 of the instant specification (see column 1, lines 42-46; column 4, lines 16-26 and lines 63-65 and column 5, lines 35-55).  In paragraph 0044 of applicants’ specification it is disclosed that the term “simultaneous” is understood to mean that the acid-catalyzed sulfhydration and radical sulfhydration reactions are carried out simultaneously and/or alternatively and/or sequentially without isolation of the reaction intermediates, until the conversion, preferably until the complete conversion, of said at least one polyene to polythiols.  Thus, carrying out the two-step process of Arretz continuously meets the applicants understanding of the term “simultaneous”.
Cazaux et al. disclose that a sulfhydration reaction is advantageously carried out in the presence of homogeneous or heterogeneous acid catalyst and/or under ultraviolet (UV) light irradiation (either by direct photolysis at wavelengths between 180 nm and 300 nm, or in the presence of photoinitiators) (paragraphs 0028-0035).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the radical sulfhydration reaction and the acid-catalyzed sulfhydration reaction of Arretz could be carried out in one reactor, since  Arretz discloses that the radical sulfhydration reaction and the acid-catalyzed sulfhydration may be carried out continuously and Cazaux et al. disclose that a sulfhydration reaction could advantageously be carried out in the presence of a heterogeneous acid catalyst and under ultraviolet (UV) light irradiation.  
Arretz further differs from the instant claim 11 in that it is not disclosed to use the mixture as a crosslinking or vulcanizing agent, reagent for the preparation of sulfur-containing compounds such as thiourethanes, polysulfides and the like, chain transfer agent, metal complexing agent, ore flotation agent, antioxidant, or heat stabilizer.
Loev et al. discloses that organic mercaptans are a well-known class of organic compounds which are useful in numerous and varied applications, for example as polymerization modifiers, intermediates to the preparation of herbicides, insecticides, rubber chemicals, oil additives, and pharmaceuticals (see column 1, lines 15-21).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the mixtures of Arretz in the manner as claimed, since Loev et al. discloses that organic mercaptans are a well-known class of organic compounds which are useful in numerous and varied applications, for example as polymerization modifiers, intermediates to the preparation of herbicides, insecticides, rubber chemicals, oil additives, and pharmaceuticals.
Arretz further differs from the instant claimed invention in that Arretz does not disclose the use of dialkyl di- and polysulfides as the at least one sulfhydryl group donor compound, in particular that the at least one sulfhydryl group donor compound is a disulfide oil.
Porchey et al. disclose that polysulfides, such as disulfide oils, are precursors of hydrogen sulfide (see column 3, lines 33-45).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the hydrogen sulfide of Arretz could have been obtained from a disulfide oil, since it was known from the disclosure of Porchey et al. that disulfide oils are precursors of hydrogen sulfide.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matson et al. (US 2012/0035291 A1) in view of Cazaux et al. (US 2014/0235807 A1), Arretz (US 4,943,662) and Porchey et al. (US 3,803,260).
Matson et al. disclose a process for preparing polythiols comprising: preparing a sulfhydration reaction medium comprising bringing into contact: at least one polyene;
at least one radical initiator that includes a photochemical radical initiator; at least one sulfhydryl group donor compound; optionally, at least one solvent (see entire disclosure, in particular paragraphs 0003-0008, 0031-0040, 0047-0057, the Examples and claims). 
The irradiation of the reaction medium occurs at wavelengths sufficient to obtain radical initiation (see paragraph 0047).  A mixture comprising at least two polythiols is recovered (see paragraphs 0023, 0024, 0059, and 0084-0118).  The at least one sulfhydryl group donor compound is chosen from hydrogen sulfide and dialkyl di- and poly-sulfides, taken alone or as a combination of two or more thereof (see paragraphs 0006, 0024, 0036, and 0040).  
The at least one polyene is a compound with a hydrocarbon chain that comprises at least two unsaturations in double bond form, it being possible for said chain to be linear or cyclic, saturated or unsaturated, and to optionally comprise one or more heteroatoms chosen from columns 15, 16 and 17 of the Periodic Table of the Elements, and to be interrupted or substituted by one or more aromatic groups as required by claim 2 (see paragraphs 0060-0069).
The at least one polyene includes hydrocarbon compound comprising from 2 to 20 double bonds, limits included as required by claim 3 (see paragraph 0062).
The at least one polyene includes terpenes and derivatives thereof, comprising at least two double bonds as required by claim 4 (see paragraphs 0067-0068). 
The at least one radical initiator includes a thermal initiator as required by claim 5 (see paragraphs 0047 and 0052-0053).
The at least one radical initiator includes peroxides, hydroperoxides, azobisisobutyronitrile, 2,2-dimethoxy-1,2- diphenylethan-1-one, alkyl phosphites and xanthene derivatives, taken alone or as a combination of two or more thereof as required by claim 6 (see paragraphs 0047-0056 and 0070-0076).
The process may be carried out in the absence of solvent as required by claim 9 (see paragraph 0057).
 	A mixture of at least two polythiols is obtained as required by claim 10 (see paragraphs 0023, 0024, 0059, 0084-0105).
The mixture maybe used as a crosslinking or vulcanizing agent, a reagent for the preparation of sulfur-containing compounds, a chain transfer agent, a metal complexing agent, an ore flotation agent, an antioxidant or a heat stabilizer (see paragraphs 0120-0122).
The irradiation is ultraviolet radiation as required by claim 13 (see paragraph 0047).
The ultraviolet radiation has a wavelength of between 180 nm and 400 nm as required by claim 14 (see paragraph 0049).
Matson et al. differ from the instant claims in that Matson et al. do not disclose 
simultaneously carrying out the radical sulfhydration reaction of said at least one
polyene with the acid-catalyzed sulfhydration reaction of said at least one polyene in one reactor.
Cazaux et al. disclose that a sulfhydration reaction can be advantageously carried out in the presence of homogeneous or heterogeneous acid catalyst and/or under ultraviolet (UV) light irradiation (see paragraphs 0028-0035).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the radical sulfhydration reaction of Matson et al. could be simultaneously carried out with an acid-catalyzed sulfhydration reaction in one reactor, since Cazaux et al. disclose that a sulfhydration reaction can be carried out in the presence of a heterogeneous acid catalyst and under ultraviolet (UV) light irradiation.  
Matson et al. in view of Cazaux et al. further differ from the claims in that although Cazaux et al. disclose that the sulfhydration reaction can be advantageously carried out in the presence of a heterogeneous acid catalyst.  Cazaux et al. do not specify the use of a resin as the heterogeneous acid catalyst. 
 Arretz discloses that the at least one heterogeneous acid catalyst for the sulfhydration reaction includes sulfonated acid resins (see column 2, lines 11-48).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a resin as the heterogeneous acid catalyst for the sulfhydration reaction of Matson et al. in view of Cazaux et al., since Cazaux et al. disclose that the sulfhydration reaction can be advantageously carried out in the presence of a heterogeneous acid catalyst and Arretz discloses that the at least one heterogeneous acid catalyst for the sulfhydration reaction includes sulfonated acid resins.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Matson et al. further differ from the instant claim 12 in that Matson et al. do not disclose the use of dialkyl di- and polysulfides as the at least one sulfhydryl group donor compound, in particular that the at least one sulfhydryl group donor compound is a disulfide oil.
Porchey et al. disclose that polysulfides, such as disulfide oils, are precursors of hydrogen sulfide (see column 3, lines 33-45).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the hydrogen sulfide of Matson et al. could have been obtained from a disulfide oil, since it was known from the disclosure of Porchey et al. that disulfide oils are precursors of hydrogen sulfide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROSALYND A KEYS/Primary Examiner 
Art Unit 1699